--------------------------------------------------------------------------------

Exhibit 10.1
 
CAI INTERNATIONAL, INC.
2007 EQUITY INCENTIVE PLAN


(As Amended Effective June 5, 2015)
 
SECTION 1.  PURPOSE
 
The purpose of the CAI International, Inc. 2007 Equity Incentive Plan is to
attract, retain and motivate employees, officers, directors, consultants,
agents, advisors and independent contractors of the Company and its Related
Companies by providing them the opportunity to acquire a proprietary interest in
the Company and to align their interests and efforts to the long-term interests
of the Company's stockholders.
 
SECTION 2.  DEFINITIONS
 
Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.
 
SECTION 3.  ADMINISTRATION
 
3.1              Administration of the Plan
 
The Plan shall be administered by the Board or the Compensation Committee, which
shall be composed of two or more directors, each of whom shall qualify as a
"non-employee director" within the meaning of Rule 16b-3(b)(3) promulgated under
the Exchange Act, or any successor definition adopted by the Securities and
Exchange Commission, an "outside director" within the meaning of Section 162(m),
and an "independent director" as defined under the New York Stock Exchange
listing standards.
 
3.2               Delegation
 
Notwithstanding the foregoing, the Board may delegate responsibility for
administering the Plan, including with respect to designated classes of Eligible
Persons, to different committees consisting of one or more members of the Board,
subject to such limitations as the Board deems appropriate, except with respect
to Awards to Participants who are subject to Section 16 of the Exchange Act or
Awards to officers who are or may become Covered Employees.  Members of any
committee shall serve for such term as the Board may determine, subject to
removal by the Board at any time.  To the extent consistent with applicable law,
the Board or the Compensation Committee may authorize one or more officers of
the Company to grant Awards to designated classes of Eligible Persons, within
limits specifically prescribed by the Board or the Compensation Committee;
provided, however, that no such officer shall have or obtain authority to grant
Awards to himself or herself or to any person subject to Section 16 of the
Exchange Act.  All references in the Plan to the "Committee" shall be, as
applicable, to the Board, the Compensation Committee or any other committee or
any officer to whom the Board or the Compensation Committee has delegated
authority to administer the Plan.
 
3.3               Administration and Interpretation by Committee
 
(a)                Except for the terms and conditions explicitly set forth in
the Plan and to the extent permitted by applicable law, the Committee shall have
full power and exclusive authority, subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board or a Committee composed of members of the Board, to (i) select the
Eligible Persons to whom Awards may from time to time be granted under the Plan;
(ii) determine the type or types of Award to be granted to each Participant
under the Plan; (iii) determine the number of shares of Common Stock to be
covered by each Award granted under the Plan; (iv) determine the terms and
conditions of any Award granted under the Plan; (v) approve the forms of notice
or agreement for use under the Plan; (vi) determine whether, to what extent and
under what circumstances Awards may be settled in cash, shares of Common Stock
or other property or canceled or suspended; (vii) interpret and administer the
Plan and any instrument evidencing an Award, notice or agreement executed or
entered into under the Plan; (viii) establish such rules and regulations as it
shall deem appropriate for the proper administration of the Plan; (ix) delegate
ministerial duties to such of the Company's employees as it so determines; and
(x) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.

--------------------------------------------------------------------------------

(b)                In no event, however, shall the Board or the Committee have
the right, without stockholder approval, to (i) cancel or amend outstanding
Options or SARs for the purpose of repricing, replacing or regranting such
Options or SARs with Options or SARs that have a purchase or grant price that is
less than the purchase or grant price for the original Options or SARs except in
connection with adjustments provided in Section 15, or (ii) issue an Option or
amend an outstanding Option to provide for the grant or issuance of a new Option
on exercise of the original Option.
 
(c)                The effect on the vesting of an Award of a Company-approved
leave of absence or a Participant's reduction in hours of employment or service
working less than full-time shall be determined by the Company's chief executive
officer, human resources officer or other person performing that function or,
with respect to directors or executive officers subject to the reporting
requirements of Section 16(a) of the Exchange Act, by the Compensation
Committee, whose determination shall be final.
 
(d)                Decisions of the Committee shall be final, conclusive and
binding on all persons, including the Company, any Participant, any stockholder
and any Eligible Person.  A majority of the members of the Committee may
determine its actions.
 
SECTION 4.  SHARES SUBJECT TO THE PLAN
 
4.1               Authorized Number of Shares
 
Subject to adjustment from time to time as provided in Section 15.1, the
aggregate maximum number of shares of Common Stock available for issuance under
the Plan shall be 1,921,980 shares.
 
Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.
 
4.2               Share Usage
 
(a)                Shares of Common Stock covered by an Award shall not be
counted as used unless and until they are actually issued and delivered to a
Participant.  If any Award lapses, expires, terminates or is canceled prior to
the issuance of shares thereunder or if shares of Common Stock are issued under
the Plan to a Participant and thereafter are forfeited to or otherwise
reacquired by the Company, the shares subject to such Awards and the forfeited
or reacquired shares shall again be available for issuance under the Plan.  Any
shares of Common Stock (i) tendered by a Participant or retained by the Company
as full or partial payment to the Company for the purchase price of an Award or
to satisfy tax withholding obligations in connection with an Award, or (ii)
covered by an Award that is settled in cash, or in a manner such that some or
all of the shares of Common Stock covered by the Award are not issued, shall be
available for Awards under the Plan.  The number of shares of Common Stock
available for issuance under the Plan shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional shares of
Common Stock or credited as additional shares of Common Stock subject or paid
with respect to an Award.
 
(b)                The Committee shall also, without limitation, have the
authority to grant Awards as an alternative to or as the form of payment for
grants or rights earned or due under other compensation plans or arrangements of
the Company.
 
(c)                Notwithstanding anything in the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan.  Substitute Awards shall
not reduce the number of shares authorized for issuance under the Plan.  In the
event that an Acquired Entity has shares available for awards or grants under
one or more preexisting plans not adopted in contemplation of such acquisition
or combination, then, to the extent determined by the Committee, the shares
available for grant pursuant to the terms of such preexisting plan (as adjusted,
to the extent appropriate, using the exchange ratio or other adjustment or
valuation ratio or formula used in such acquisition or combination to determine
the consideration payable to holders of common stock of the entities that are
parties to such acquisition or combination) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock authorized for
issuance under the Plan; provided, however, that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of such preexisting plans, absent the acquisition or
combination, and shall only be made to individuals who were employees of the
Acquired Entity prior to such acquisition or combination.  In the event that a
written agreement between the Company and an Acquired Entity pursuant to which a
merger or consolidation is completed is approved by the Board and that agreement
sets forth the terms and conditions of the substitution for or assumption of
outstanding awards of the Acquired Entity, those terms and conditions shall be
deemed to be the action of the Committee without any further action by the
Committee, except as may be required for compliance with Rule 16b-3 under the
Exchange Act, and the persons holding such awards shall be deemed to be
Participants.

--------------------------------------------------------------------------------

(d)                Notwithstanding the other provisions in this Section 4.2, the
maximum number of shares that may be issued upon the exercise of Incentive Stock
Options shall equal the aggregate share number stated in Section 4.1, subject to
adjustment as provided in Section 15.1.
 
SECTION 5.  ELIGIBILITY
 
An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects.  An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that (a) are not in
connection with the offer and sale of the Company's securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company's securities.  The foregoing are "Eligible
Persons."
 
SECTION 6.  AWARDS
 
6.1               Form, Grant and Settlement of Awards
 
The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan.  Such Awards may be
granted either alone or in addition to or in tandem with any other type of
Award.  Any Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.
 
6.2               Evidence of Awards
 
Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.
 
6.3               Dividends and Distributions
 
Participants holding Awards may, if the Committee so determines, be credited
with dividends paid with respect to the underlying shares or dividend
equivalents while the Awards are so held in a manner determined by the Committee
in its sole discretion.  The Committee may apply any restrictions to the
dividends or dividend equivalents that the Committee deems appropriate.  The
Committee, in its sole discretion, may determine the form of payment of
dividends or dividend equivalents, including cash, shares of Common Stock,
Restricted Stock or Stock Units.  Notwithstanding the foregoing, the right to
any dividends or dividend equivalents declared and paid on the number of shares
underlying an Option or Stock Appreciation Right may not be contingent, directly
or indirectly, on the exercise of the Option or a Stock Appreciation Right, and
an Award providing a right to dividends or dividend equivalents declared and
paid on the number of shares underlying an Option or a Stock Appreciation Right,
the payment of which is not contingent upon, or otherwise payable on, the
exercise of the Option or a Stock Appreciation Right, must comply with or
qualify for an exemption under Section 409A.
 
SECTION 7.  OPTIONS
 
7.1               Grant of Options
 
The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.

--------------------------------------------------------------------------------

7.2               Option Exercise Price
 
The exercise price for shares purchased under an Option shall be at least 100%
of the Fair Market Value of the Common Stock on the Grant Date, except in the
case of Substitute Awards.
 
7.3               Term of Options
 
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date.
 
7.4               Exercise of Options
 
The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time. If not so established in the instrument evidencing the
Option, the Option shall vest and become exercisable according to the following
schedule, which may be waived or modified by the Committee at any time:
 
Period of Participant's Continuous Employment or Service With the Company or Its
Related Companies From the Vesting Commencement Date
 
Portion of Total Option That Is Vested and Exercisable
 
 
 
After 1 year
 
1/4th
 
 
 
Each additional one-month period of continuous service completed thereafter
 
An additional 1/48th
 
 
 
After 4 years
 
100%

 
To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery, as directed by the
Company, to the Company or a brokerage firm designated or approved by the
Company of a properly executed stock option exercise agreement or notice, in a
form and in accordance with procedures established by the Company, setting forth
the number of shares with respect to which the Option is being exercised, the
restrictions imposed on the shares purchased under such exercise agreement or
notice, if any, and such representations and agreements as may be required by
the Committee, accompanied by payment in full as described in Sections 7.5 and
13.  An Option may be exercised only for whole shares and may not be exercised
for less than a reasonable number of shares at any one time, as determined by
the Committee.
 
7.5                Payment of Exercise Price
 
The exercise price for shares purchased under an Option shall be paid in full,
as directed by the Company, to the Company or a brokerage firm designated or
approved by the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased.  Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Committee for that
purchase, which forms may include:
 
(a)                 cash, check or wire transfer;
 
(b)                having the Company withhold shares of Common Stock that would
otherwise be issued on exercise of the Option that have an aggregate Fair Market
Value equal to the aggregate exercise price of the shares being purchased under
the Option;

--------------------------------------------------------------------------------

(c)                 tendering (either actually or, so long as the Common Stock
is registered under Section 12(b) or 12(g) of the Exchange Act, by attestation)
shares of Common Stock owned by the Participant that have an aggregate Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option;
 
(d)                so long as the Common Stock is registered under Section 12(b)
or 12(g) of the Exchange Act, and to the extent permitted by law, delivery of a
properly executed exercise agreement or notice, together with irrevocable
instructions to a brokerage firm designated or approved by the Company to
deliver promptly to the Company the aggregate amount of  proceeds to pay the
Option exercise price and any withholding tax obligations that may arise in
connection with the exercise, all in accordance with the regulations of the
Federal Reserve Board; or
 
(e)                such other consideration as the Committee may permit.
 
7.6               Effect of Termination of Service
 
The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time, provided that
any such waiver or modification shall satisfy the requirements for exemption
under Section 409A.  If not so established in the instrument evidencing the
Option, the Option shall be exercisable according to the following terms and
conditions, which may be waived or modified by the Committee at any time:
 
(a)             Any portion of an Option that is not vested and exercisable on
the date of a Participant's Termination of Service shall expire on such date.
 
(b)            Any portion of an Option that is vested and exercisable on the
date of a Participant's Termination of Service shall expire on the earliest to
occur of:
 
(i)               if the Participant's Termination of Service occurs for reasons
other than Cause, Retirement, Disability or death, the date that is three months
after such Termination of Service;
 
(ii)              if the Participant's Termination of Service occurs by reason
of Retirement, Disability or death, the one-year anniversary of such Termination
of Service; and
 
(iii)            the last day of the maximum term of the Option (the "Option
Expiration Date").
 
Notwithstanding the foregoing, if a Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the one-year anniversary of the date of death, unless the Committee
determines otherwise.
 
 Also notwithstanding the foregoing, in case a Participant's Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Committee determines otherwise.  If a Participant's
employment or service relationship with the Company is suspended pending an
investigation of whether the Participant shall be terminated for Cause, all the
Participant's rights under any Option shall likewise be suspended during the
period of investigation.  If any facts that would constitute termination for
Cause are discovered after a Participant's Termination of Service, any Option
then held by the Participant may be immediately terminated by the Committee, in
its sole discretion.


Also notwithstanding the foregoing, if the exercise of the Option following a
Participant's Termination of Service, but while the Option is otherwise
exercisable, would be prohibited solely because the issuance of Common Stock
would violate either the registration requirements under the Securities Act or
the Company's insider trading policy, then the Option shall remain exercisable
until the earlier of (a) the Option Expiration Date and (b) the expiration of a
period of three months (or such other period of time as determined by the
Committee in its sole discretion) after the Participant's Termination of Service
during which the exercise of the Option would not be in violation of the
Securities Act or the Company's insider trading policy requirements.

--------------------------------------------------------------------------------

SECTION 8.  INCENTIVE STOCK OPTION LIMITATIONS
 
Notwithstanding any other provisions of the Plan, the terms and conditions of
any Incentive Stock Options shall in addition comply in all respects with
Section 422 of the Code, or any successor provision, and any applicable
regulations thereunder, including, to the extent required thereunder, the
following:
 
8.1               Dollar Limitation
 
To the extent the aggregate Fair Market Value (determined as of the Grant Date)
of Common Stock with respect to which a Participant's Incentive Stock Options
become exercisable for the first time during any calendar year (under the Plan
and all other stock option plans of the Company and its parent and subsidiary
corporations) exceeds $100,000, such portion in excess of $100,000 shall be
treated as a Nonqualified Stock Option.  In the event the Participant holds two
or more such Options that become exercisable for the first time in the same
calendar year, such limitation shall be applied on the basis of the order in
which such Options are granted.
 
8.2                Eligible Employees
 
Individuals who are not employees of the Company or one of its parent or
subsidiary corporations (as such terms are defined for purposes of Section 422
of the Code) may not be granted Incentive Stock Options.
 
8.3                Exercise Price
 
In the case of an Incentive Stock Option granted to a Participant who owns more
than 10% of the total combined voting power of all classes of the stock of the
Company or of its parent or subsidiary corporations (a "Ten Percent
Stockholder"), shall not be less than 110% of the Fair Market Value of the
Common Stock on the Grant Date.  The determination of more than 10% ownership
shall be made in accordance with Section 422 of the Code.
 
8.4               Option Term
 
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Incentive Stock Option
shall not exceed ten years, and in the case of an Incentive Stock Option granted
to a Ten Percent Stockholder, shall not exceed five years.
 
8.5                Exercisability
 
An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the date of a Participant's Termination of Service if termination was for
reasons other than death or disability, (b) more than one year after the date of
a Participant's Termination of Service if termination was by reason of
disability, or (c) after the Participant has been on leave of absence for more
than 90 days, unless the Participant's reemployment rights are guaranteed by
statute or contract.
 
 8.6             Taxation of Incentive Stock Options
 
In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares acquired
upon the exercise of an Incentive Stock Option for two years after the Grant
Date and one year after the date of exercise.
 
A Participant may be subject to the alternative minimum tax at the time of
exercise of an Incentive Stock Option.  The Participant shall give the Company
prompt notice of any disposition of shares acquired on the exercise of an
Incentive Stock Option prior to the expiration of such holding periods.

--------------------------------------------------------------------------------

8.7               Code Definitions
 
For the purposes of this Section 8 "disability," "parent corporation" and
"subsidiary corporation" shall have the meanings attributed to those terms for
purposes of Section 422 of the Code.
 
SECTION 9.  STOCK APPRECIATION RIGHTS
 
9.1                Grant of Stock Appreciation Rights
 
The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion.  An SAR may be granted in tandem with an Option or alone
("freestanding").  The grant price of a tandem SAR shall be equal to the
exercise price of the related Option.  The grant price of a freestanding SAR
shall be established in accordance with procedures for Options set forth in
Section 7.2.  An SAR may be exercised upon such terms and conditions and for the
term as the Committee determines in its sole discretion; provided, however,
that, subject to earlier termination in accordance with the terms of the Plan
and the instrument evidencing the SAR, the maximum term of a freestanding SAR
shall be ten years, and in the case of a tandem SAR, (a) the term shall not
exceed the term of the related Option and (b) the tandem SAR may be exercised
for all or part of the shares subject to the related Option upon the surrender
of the right to exercise the equivalent portion of the related Option, except
that the tandem SAR may be exercised only with respect to the shares for which
its related Option is then exercisable.
 
9.2               Payment of SAR Amount
 
Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying:  (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is
exercised.  At the discretion of the Committee as set forth in the instrument
evidencing the Award, the payment upon exercise of an SAR may be in cash, in
shares, in some combination thereof or in any other manner approved by the
Committee in its sole discretion.
 
9.3               Post-Termination Exercise
 
The Committee shall establish and set forth in each instrument that evidences a
freestanding SAR whether the SAR shall continue to be exercisable, and the terms
and conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time, provided that
any such waiver or modification shall satisfy the requirements under Section
409A.
 
SECTION 10.  STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS
 
10.1            Grant of Stock Awards, Restricted Stock and Stock Units
 
The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.
 
10.2            Vesting of Restricted Stock and Stock Units
 
Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant's release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 13, (a)
the shares of Restricted Stock covered by each Award of Restricted Stock shall
become freely transferable by the Participant, and (b) Stock Units shall be paid
in shares of Common Stock or, if set forth in the instrument evidencing the
Awards, in cash or a combination of cash and shares of Common Stock.  Any
fractional shares subject to such Awards shall be paid to the Participant in
cash. 

--------------------------------------------------------------------------------

10.3            Waiver of Restrictions
 
Notwithstanding any other provisions of the Plan, the Committee, in its sole
discretion, may waive the repurchase or forfeiture period and any other terms,
conditions or restrictions on any Restricted Stock or Stock Unit under such
circumstances and subject to such terms and conditions as the Committee shall
deem appropriate.
 
SECTION 11.  PERFORMANCE AWARDS
 
11.1            Performance Shares
 
The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award.  Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the
Committee.  Notwithstanding the foregoing, and Subject to Section 16, the amount
to be paid under an Award of Performance Shares may be adjusted on the basis of
such further consideration as the Committee shall determine in its sole
discretion.
 
11.2            Performance Units
 
The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award.  Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee.  Notwithstanding the foregoing, and subject to Section 16, the amount
to be paid under an Award of Performance Units may be adjusted on the basis of
such further consideration as the Committee shall determine in its sole
discretion.


SECTION 12.  OTHER STOCK OR CASH-BASED AWARDS
 
Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.
 
SECTION 13.  WITHHOLDING
 
The Company may require the Participant to pay to the Company the amount of (a)
any taxes that the Company is required by applicable federal, state, local or
foreign law to withhold with respect to the grant, vesting or exercise of an
Award ("tax withholding obligations") and (b) any amounts due from the
Participant to the Company or to any Related Company ("other obligations") to
the extent such amounts are not "deferred compensation" within the meaning of
Section 409A.  The Company shall not be required to issue any shares of Common
Stock or otherwise settle an Award under the Plan until such tax withholding
obligations and other obligations are satisfied.
 
The Committee may permit or require a Participant to satisfy all or part of the
Participant's tax withholding obligations and other obligations by (a) paying
cash to the Company, (b) having the Company withhold an amount from any cash
amounts otherwise due or to become due from the Company to the Participant, (c)
having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations.  To the extent required to avoid
adverse financial accounting consequences to the Company, the value of the
shares so withheld or tendered may not exceed the employer's minimum required
tax withholding rate.

--------------------------------------------------------------------------------

SECTION 14.  ASSIGNABILITY
 
No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent permitted by the Company, the Participant
may designate one or more beneficiaries on a Company-approved form who may
exercise the Award or receive payment under the Award after the Participant's
death.  During a Participant's lifetime, an Award may be exercised only by the
Participant.  Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Code, the Committee, in its sole discretion, may permit a
Participant to assign or transfer an Award subject to such terms and conditions
as the Committee shall specify.
 
SECTION 15.  ADJUSTMENTS
 
15.1            Adjustment of Shares
 
In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure results in (a)
the outstanding shares of Common Stock, or any securities exchanged therefor or
received in their place, being exchanged for a different number or kind of
securities of the Company or (b) new, different or additional securities of the
Company or any other company being received by the holders of shares of Common
Stock, then the Committee shall make proportional adjustments in (i) the maximum
number and kind of securities available for issuance under the Plan; (ii) the
maximum number and kind of securities issuable as Incentive Stock Options as set
forth in Section 4.2; (iii) the maximum number and kind of securities set forth
in Section 16.4; and (iv) the number and kind of securities that are subject to
any outstanding Award and the per share price of such securities, without any
change in the aggregate price to be paid therefor.  The determination by the
Committee, as to the terms of any of the foregoing adjustments shall be
conclusive and binding.
 
Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards.  Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Company Transaction shall not be
governed by this Section 15.1 but shall be governed by Sections 15.2 and 15.3,
respectively.
 
15.2            Dissolution or Liquidation
 
To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company.  To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.
 
15.3            Company Transaction; Change in Control
 
15.3.1       Effect of a Company Transaction That Is Not a Change in Control or
a Related Party Transaction
 
Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Company Transaction that is
not (a) a Change in Control or (b) a Related Party Transaction:
 
(i)                   All outstanding Awards, other than Performance Shares and
Performance Units, shall become fully and immediately vested and exercisable and
all applicable restrictions or forfeiture provisions shall lapse immediately
prior to the Company Transaction and shall terminate at the effective time of
the Company Transaction, if and to the extent such Awards are not converted,
assumed or replaced by the Successor Company.

--------------------------------------------------------------------------------

For the purposes of this Section 15.3.1, an Award shall be considered converted,
assumed or replaced by the Successor Company if following the Company
Transaction the option or right confers the right to purchase or receive, for
each share of Common Stock subject to the Award immediately prior to the Company
Transaction, the consideration (whether stock, cash or other securities or
property) received in the Company Transaction by holders of Common Stock for
each share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the Company Transaction is not solely common
stock of the Successor Company, the Committee may, with the consent of the
Successor Company, provide for the consideration to be received upon the
exercise of the Option, for each share of Common Stock subject thereto, to be
solely common stock of the Successor Company substantially equal in fair market
value to the per share consideration received by holders of Common Stock in the
Company Transaction.  The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.
 
(ii)                 All Performance Shares or Performance Units earned and
outstanding as of the date the Company Transaction is determined to have
occurred shall be payable in full at the target level in accordance with the
payout schedule pursuant to the Award agreement.  Any remaining Performance
Shares or Performance Units (including any applicable performance period) for
which the payout level has not been determined shall be prorated at the target
payout level up to and including the date of such Company Transaction and shall
be payable in full at the target level in accordance with the payout schedule
pursuant to the Award agreement.  Any other restrictions not waived by the
Committee in its sole discretion shall remain in effect.
 
(iii)                Notwithstanding the foregoing, the Committee, in its sole
discretion, may instead provide in the event of a Company Transaction that a
Participant's outstanding Awards shall terminate upon or immediately prior to
such Company Transaction and that such Participant shall receive, in exchange
therefor, a cash payment equal to the amount (if any) by which (x) the value of
the per share consideration received by holders of Common Stock in the Company
Transaction, or, in the event the Company Transaction is one of the transactions
listed under subsection (c) in the definition of Company Transaction or
otherwise does not result in direct receipt of consideration by holders of
Common Stock, the value of the deemed per share consideration received, in each
case as determined by the Committee in its sole discretion, multiplied by the
number of shares of Common Stock subject to such outstanding Awards (to the
extent then vested and exercisable or whether or not then vested and
exercisable, as determined by the Committee in its sole discretion) exceeds (y)
if applicable, the respective aggregate exercise price or grant price for such
Awards.
 
15.3.2       Effect of a Change in Control
 
Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change in Control:
 
(a)                 any Options and Stock Appreciation Rights outstanding as of
the date such Change in Control is determined to have occurred, and which are
not then exercisable and vested, shall become fully exercisable and vested to
the full extent of the original grant;
 
(b)                any restrictions applicable to any Restricted Stock or Stock
Units shall lapse, and such Restricted Stock or Stock Units shall become free of
all restrictions and limitations and become fully vested and transferable to the
full extent of the original grant;
 
(c)                  The target payout opportunities attainable under all
outstanding Stock Awards and Stock Units with restrictions based on performance
criteria, Performance Shares, and Performance Units shall be deemed to have been
fully earned based on targeted performance being attained as of the effective
date of the Company Transaction, and such Awards all be paid within 60 days
following the effective date of the Company Transaction; and

--------------------------------------------------------------------------------

(d)                any restrictions and deferral limitations and other
conditions applicable to any other Awards shall lapse, and such other Awards
shall become free of all restrictions, limitations or conditions and become
fully vested and transferable to the full extent of the original grant.
 
15.3.3       Change in Control Cash-Out
 
Notwithstanding any other provision of the Plan, during the 60-day period from
and after a Change in Control (the "Change in Control Exercise Period"), if the
Committee shall so determine at, or at any time after, the time of grant, a
Participant holding an Option, SAR, Restricted Stock Unit or Performance Share,
shall have the right, whether or not the Award is fully vested and/or
exercisable and without regard to any deferral or other restriction and in lieu
of the payment of the purchase price for the shares of Common Stock being
purchased under an Option, to elect by giving notice to the Company within the
Change in Control Exercise Period to surrender all or part of the Award to the
Company and to receive cash, within 30 days of such notice:
 
(a)                 for an Option or SAR, in an amount equal to the amount by
which the Acquisition Price per share of Common Stock on the date of such
election shall exceed the exercise price per share of Common Stock under the
Option, or the grant price per share of Common Stock under the SAR; and
 
(b)                for a Restricted Stock Unit or Performance Share, in an
amount equal to the Acquisition Price per share of Common Stock under the
Restricted Stock or Performance Share, multiplied by the number of shares of
Common Stock granted under the Award as to which the right granted under this
Section 15.3.3 shall have been exercised.
 
15.4            Further Adjustment of Awards
 
Subject to Sections 15.2 and 15.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change in control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards.  Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants.  The Committee may take such action before or after granting
Awards to which the action relates and before or after any public announcement
with respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change in control that is the reason for such action.
 
15.5            No Limitations
 
The grant of Awards shall in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
 
15.6            Fractional Shares
 
In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.
 
15.7            Section 409A
 
Notwithstanding anything in this Plan to the contrary, (a) any adjustments made
pursuant to this Section 15 to Awards that are considered "deferred
compensation" within the meaning of Section 409A shall be made in compliance
with the requirements of Section 409A; (b) any adjustments made pursuant to
Section 15 to Awards that are not considered "deferred compensation" subject to
Section 409A shall be made in such a manner as to ensure that after such
adjustment the Awards either (i) continue not to be subject to Section 409A or
(ii) comply with the requirements of Section 409A; and (c) in any event, the
Plan Administrator shall not have the authority to make any adjustments pursuant
to Section 15 to the extent the existence of such authority would cause an Award
that is not intended to be subject to Section 409A at the time of grant to be
subject thereto.

--------------------------------------------------------------------------------

SECTION 16.  SECTION 162(m) PROVISIONS
 
16.1            Terms of Section 162(m) Awards Generally
 
Notwithstanding any other provision of the Plan, the Compensation Committee may,
at the time of grant of an Award (other than an Option or Stock Appreciation
Right) to a Participant who is then a Covered Employee or is likely to be a
Covered Employee as of the end of the tax year in which the Company would claim
a tax deduction in connection with such Award, specify that all or any portion
of such Award is intended to satisfy the requirements for performance-based
compensation under Section 162(m).  With respect to each such Award, the
Compensation Committee shall establish, in writing, that the vesting and/or
payment pursuant to the Award shall be conditioned on the attainment for the
specified Performance Period of specified performance targets related to
designated performance goals for such period selected by the Compensation
Committee from among the Performance Criteria specified in Section 16.2.  Such
performance goals shall be set by the Compensation Committee within the time
period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m), or any successor provision thereto, and the regulations
thereunder.
 
16.2            Performance Criteria
 
If an Award is subject to this Section 16, then the lapsing of restrictions
thereon and the distribution of cash, shares of Common Stock or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one of or any combination of the
following "performance criteria" for the Company as a whole or any business unit
of the Company, as reported or calculated by the Company: net earnings or net
income (before or after taxes); earnings per share (basic or fully diluted); net
sales growth or bookings growth; revenues; operating profit or income (including
or excluding depreciation, amortization, extraordinary items, restructuring
charges or other expenses); return measures (including, but not limited to,
return on assets, capital, net capital utilized, equity or sales); working
capital; cash flow (including, but not limited to, operating cash flow, free
cash flow or cash flow return on capital); earnings before or after taxes,
interest, depreciation and/or amortization; gross or operating profit; cost
control; strategic initiatives; market share; improvements in capital structure;
productivity ratios; share price (including, but not limited to, growth measures
and total stockholder return); expense targets; margins; operating efficiency or
margins; capital efficiency; strategic targets; economic profit; employee or
customer satisfaction, services performance, subscriber, cash management or
asset management metrics; working capital targets; cash value added ("CVA"); or
market or economic value added ("EVA") (together, the “Performance Criteria").
 
Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate or business
unit of the Company) under one or more of the Performance Criteria described
above relative to the performance of other corporations.  The Compensation
Committee may provide in any such Award that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period:  a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) the effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (d) any reorganization and restructuring
programs, (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in Management’s Discussion and Analysis
of Financial Condition and Results of Operations appearing in the Company’s
annual report to stockholders for the applicable year, (f) acquisitions or
divestitures, (g) foreign exchange gains and losses, and (h) gains and losses on
asset sales.  To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that satisfies the
requirements for "performance-based compensation" within the meaning of Section
162(m), or any successor provision thereto.
 
16.3            Compensation Committee Certification and Authority
 
After the completion of each Performance Period, the Compensation Committee
shall certify the extent to which any Performance Criteria has been satisfied,
and the amount payable as a result thereof, prior to payment, settlement or
vesting of any Award subject to this Section 16.  Notwithstanding any provision
of the Plan other than Section 15, with respect to any Award that is subject to
this Section 16, the Compensation Committee may adjust downward, but not upward,
the amount payable pursuant to such Award, and the Compensation Committee may
not waive the achievement of the applicable performance goals except in the case
of the death or Disability of the Covered Employee.

--------------------------------------------------------------------------------

The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 16 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
"performance-based" compensation with the meaning of Section 162(m).
 
16.4            Maximum Awards
 
Subject to adjustment from time to time as provided in Section 15.1, no Covered
Employee may be granted Awards other than Performance Units subject to this
Section 16 in any one year period with respect to more than 300,000 shares of
Common Stock for such Award; except that the Company may make additional onetime
grants of such Awards for up to 200,000 shares to newly hired or newly promoted
individuals, and the maximum dollar value payable with respect to Performance
Units or other awards payable in cash subject to this Section 16 granted to any
Covered Employee in any one calendar year is $1,000,000.
 
The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 16 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for "performance-based compensation"
within the meaning of Section 162(m), or any successor provision thereto.
 
SECTION 17.  AMENDMENT AND TERMINATION
 
17.1            Amendment, Suspension or Termination
 
The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, stockholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires stockholder approval may be made only by the Board.  Subject to Section
17.3, the Committee may amend the terms of any outstanding Award, prospectively
or retroactively.
 
17.2            Term of the Plan
 
Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date.  After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan's terms and
conditions.  Notwithstanding the foregoing, no Incentive Stock Options may be
granted more than ten years after the later of (a) the Effective Date and (b)
the approval by the stockholders of any amendment to the Plan that constitutes
the adoption of a new plan for purposes of Section 422 of the Code.
 
17.3            Consent of Participant
 
The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant's consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan.  Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a "modification" that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option.  Notwithstanding the foregoing, any adjustments made pursuant to Section
15 shall not be subject to these restrictions.
 
Notwithstanding any provision contained in the Plan to the contrary, the Board
shall have broad authority to amend the Plan or any outstanding Award without
the consent of a Participant to the extent the Board deems necessary or
advisable to (a) comply with, or take into account, changes in applicable tax
laws, securities laws, accounting rules and other applicable law, rules and
regulations or (b) to ensure that an Award is not subject to additional taxes
under Section 409A of the Code.
 

--------------------------------------------------------------------------------

SECTION 18.  GENERAL
 
18.1            No Individual Rights
 
No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.
 
Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant's
employment or other relationship at any time, with or without cause.
 
18.2            Issuance of Shares
 
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company's counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
 
The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.
 
To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
 
18.3            Indemnification
 
Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with the Company's approval, or paid by such
person in satisfaction of any judgment in any such claim, action, suit or
proceeding against such person; provided, however, that such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person's own
behalf, unless such loss, cost, liability or expense is a result of such
person's own willful misconduct or except as expressly provided by statute.
 
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company's certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.
 
18.4            No Rights as a Stockholder
 
Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award, shall entitle the Participant to any cash dividend, voting
or other right of a stockholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.

--------------------------------------------------------------------------------

18.5            Compliance with Laws and Regulations
 
(a)                 In interpreting and applying the provisions of the Plan, any
Option granted as an Incentive Stock Option pursuant to the Plan shall, to the
extent permitted by law, be construed as an "incentive stock option" within the
meaning of Section 422 of the Code.
 
(b)                The Plan and Awards granted under the Plan are intended to be
exempt from the requirements of Code Section 409A to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise.  To the extent Code Section 409A is applicable to the Plan or any
Award granted under the Plan, it is intended that the Plan and any Awards
granted under the Plan comply with the deferral, payout and other limitations
and restrictions imposed under Code Section 409A.  Notwithstanding any other
provision of the Plan or any Award granted under the Plan to the contrary, the
Plan and any Award granted under the Plan shall be interpreted, operated and
administered in a manner consistent with such intentions.  Without limiting the
generality of the foregoing, and notwithstanding any other provision of the Plan
or any Award granted under the Plan to the contrary, with respect to any
payments and benefits under the Plan or any Award granted under the Plan to
which Code Section 409A applies, all references in the Plan or any Award granted
under the Plan to the termination of the Participant's employment or service are
intended to mean the Participant's "separation from service," within the meaning
of Code Section 409A(a)(2)(A)(i).  In addition, if the Participant is a
"specified employee," within the meaning of Code Section 409A, then to the
extent necessary to avoid subjecting the Participant to the imposition of any
additional tax under Code Section 409A, amounts that would otherwise be payable
under the Plan or any Award granted under the Plan during the six-month period
immediately following the Participant's "separation from service," within the
meaning of Code Section 409A(a)(2)(A)(i), shall not be paid to the Participant
during such period, but shall instead be accumulated and paid to the Participant
(or, in the event of the Participant's death, the Participant's estate) in a
lump sum on the first business day after the earlier of the date that is six
months following the Participant's separation from service or the Participant's
death.  Notwithstanding any other provision in the Plan, the Committee, to the
extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify the Plan and
any Award granted under the Plan so that the Award qualifies for exemption from
or complies with Section 409A; provided, however, that the Committee makes no
representations that Awards granted under the Plan shall be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to Awards granted under the Plan.
 
18.6            Participants in Other Countries or Jurisdictions
 
Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in this Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.
 
18.7            No Trust or Fund
 
The Plan is intended to constitute an "unfunded" plan.  Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.
 
18.8            Successors
 
All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

--------------------------------------------------------------------------------

18.9            Severability
 
If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee's
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.
 
18.10         Choice of Law and Venue
 
The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of California without
giving effect to principles of conflicts of law.  Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of California.
 
18.11         Legal Requirements
 
The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
 
SECTION 19.  EFFECTIVE DATE
 
The effective date (the "Effective Date") is the date on which the Plan is
adopted by the Board.  If the stockholders of the Company do not approve the
Plan within 12 months after the Board's adoption of the Plan, any Incentive
Stock Options granted under the Plan will be treated as Nonqualified Stock
Options.

--------------------------------------------------------------------------------

APPENDIX A TO 2007 EQUITY INCENTIVE PLAN
 
DEFINITIONS
 
As used in the Plan,
 
"Acquired Entity" means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.
 
"Award" means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, dividend equivalent,
cash-based award or other incentive payable in cash or in shares of Common Stock
as may be designated by the Committee from time to time.
 
"Board" means the Board of Directors of the Company.
 
"Cause," unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company's chief human resources officer or other person
performing that function or, in the case of directors and executive officers,
the Compensation Committee, whose determination shall be conclusive and binding.
 
"Change in Control," unless the Committee determines otherwise in the instrument
evidencing the Award or in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means the
happening of any of the following events:
 
(a)            an acquisition by any Entity of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
either (1) the then outstanding shares of common stock of the Company
(the "Outstanding Company Common Stock") or (2) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities"),
excluding, however, the following:  (i) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege where the security being so converted was not acquired directly from
the Company by the party exercising the conversion privilege, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Related
Company, or (iv) a Related Party Transaction; or
 
(b)            a change in the composition of the Board during any two-year
period such that the individuals who, as of the beginning of such two-year
period, constitute the Board (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the beginning of the two-year period, whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least two-thirds of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; and provided further, however, that any such individual whose
initial assumption of office occurs as a result of or in connection with an
actual or threatened solicitation of proxies or consents by or on behalf of an
Entity other than the Board shall not be considered a member of the Incumbent
Board.
 
"Change in Control Exercise Period" has the meaning set forth in Section 15.3.3.
 
"Code" means the U. S. Internal Revenue Code of 1986, as amended from time to
time.
 
"Committee" has the meaning set forth in Section 3.2.
 
"Common Stock" means the common stock, par value $0.0001 per share, of the
Company.
 
"Company" means CAI International, Inc., a Delaware corporation.

--------------------------------------------------------------------------------

"Company Transaction," unless otherwise defined in the instrument evidencing the
Award or in a written employment, services or other agreement between the
Participant and the Company or a Related Company, means consummation of:
 
(a)            a merger or consolidation of the Company with or into any other
company or other entity;
 
(b)            a sale in one transaction or a series of transactions undertaken
with a common purpose of all of the Company's outstanding voting securities; or
 
(c)            a sale, lease, exchange or other transfer in one transaction or a
series of related transactions undertaken with a common purpose of all or
substantially all of the Company's assets.
 
Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.
 
"Compensation Committee" means the Compensation Committee of the Board.
 
"Covered Employee" means a "covered employee" as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.
 
"Disability," unless otherwise defined by the Committee or in the instrument
evidencing the Award or in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means a mental or
physical impairment of the Participant that is expected to result in death or
that has lasted or is expected to last for a continuous period of 12 months or
more and that causes the Participant to be unable to perform his or her material
duties for the Company or a Related Company and to be engaged in any substantial
gainful activity, in each case as determined by the Company's chief human
resources officer or other person performing that function or, in the case of
directors and executive officers, the Compensation Committee, whose
determination shall be conclusive and binding.
 
"Effective Date" has the meaning set forth in Section 19.
 
"Eligible Person" means any person eligible to receive an Award as set forth in
Section 5.
 
"Entity" means any individual, entity or group (within the meaning of Section
13(d)(3) of the Exchange Act).
 
"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended from
time to time.
 
"Fair Market Value" means the closing price for the Common Stock on any given
date during regular session trading on the New York Stock Exchange, or if not
trading on that date, such price on the last preceding date on which the Common
Stock was traded, unless determined otherwise by the Committee using such
methods or procedures as it may establish.  In the absence of an established
market for the Common Stock, Fair Market Value shall be determined in good faith
by the Committee.  Notwithstanding the preceding, for federal, state, and local
income tax withholding and reporting purposes and for such other purposes as the
Committee deems appropriate, Fair Market Value shall be determined by the
Committee in accordance with uniform and nondiscriminatory standards adopted by
it from time to time.
 
"Grant Date" means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.
 
"Incentive Stock Option" means an Option granted with the intention that it
qualify as an "incentive stock option" as that term is defined for purposes of
Section 422 of the Code or any successor provision.
 
"Nonqualified Stock Option" means an Option other than an Incentive Stock
Option.

--------------------------------------------------------------------------------

"Option" means a right to purchase Common Stock granted under Section 7.
 
"Option Expiration Date" means the last day of the maximum term of an Option.
 
"Parent Company" means a company or other entity which as a result of a Company
Transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries.
 
"Participant" means any Eligible Person to whom an Award is granted.
 
"Performance Award" means an Award of Performance Shares or Performance Units
granted under Section 11.
 
"Performance Criteria" has the meaning set forth in Section 16.2.
 
"Performance Period" means the period of time during which the Performance
Criteria must be met in order to determine the degree of payout and/or vesting
with respect to an Award.  The Compensation Committee may establish different
Performance Periods for different Participants, and the Compensation Committee
may establish concurrent or overlapping Performance Periods.
 
"Performance Share" means an Award of units denominated in shares of Common
Stock granted under Section 11.1.
 
"Performance Unit" means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 11.2.
 
"Plan" means Container Applications International, Inc. 2007 Equity Incentive
Plan, as amended from time to time.
 
''Related Company" means any entity that is directly or indirectly controlled
by, in control of or under common control with the Company.
 
"Related Party Transaction" means a Company Transaction pursuant to which:
 
(a)            the Entities who are the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Company Transaction will beneficially own, directly or indirectly, more
than 50% of the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the Successor Company in substantially the same
proportions as their ownership, immediately prior to such Company Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities;
 
(b)            no Entity (other than the Company, any employee benefit plan (or
related trust) of the Company or a Related Company, the Successor Company or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (a) above is satisfied in connection with the
applicable Company Transaction, such Parent Company) will beneficially own,
directly or indirectly, more than 50% of, respectively, the outstanding shares
of common stock of the Successor Company or the combined voting power of the
outstanding voting securities of the Successor Company entitled to vote
generally in the election of directors unless such ownership resulted solely
from ownership of securities of the Company prior to the Company Transaction;
and
 
(c)            individuals who were members of the Incumbent Board will
immediately after the consummation of the Company Transaction constitute at
least a majority of the members of the board of directors of the Successor
Company (or, if reference was made to equity ownership of any Parent Company for
purposes of determining whether clause (a) above is satisfied in connection with
the applicable Company Transaction, of the Parent Company).
 
"Restricted Stock" means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are subject to restrictions
prescribed by the Committee.

--------------------------------------------------------------------------------

 "Retirement," unless otherwise defined in the instrument evidencing the Award
or in a written employment, services or other agreement between the Participant
and the Company or a Related Company, means "Retirement" as defined for purposes
of the Plan by the Committee or the Company's chief human resources officer or
other person performing that function or, if not so defined, means Termination
of Service on or after the date the Participant reaches "normal retirement age,"
as that term is defined in Section 411(a)(8) of the Code.
 
"Section 162(m)" means Section 162(m) of the Code, including any proposed and
final regulations and other guidance issued thereunder by the Department of the
Treasury and/or the Internal Revenue Service.
 
"Section 409A" means Section 409A of the Code, including any proposed and final
regulations and other guidance issued thereunder by the Department of the
Treasury and/or the Internal Revenue Service.
 
"Securities Act" means the U.S. Securities Act of 1933, as amended from time to
time.
 
"Stock Appreciation Right" or "SAR" means a right granted under Section 9.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.
 
"Stock Award" means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.
 
"Stock Unit" means an Award denominated in units of Common Stock granted under
Section 10.
 
"Substitute Awards" means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.
 
"Successor Company" means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Company Transaction.
 
"Termination of Service," unless otherwise defined in the instrument evidencing
the Award or in a written employment, services or other agreement between the
Participant and the Company or a Related Company means a termination of
employment or service relationship with the Company or a Related Company for any
reason, whether voluntary or involuntary, including by reason of death,
Disability or Retirement.  Any question as to whether and when there has been a
Termination of Service for the purposes of an Award and the cause of such
Termination of Service shall be determined by the Company's chief human
resources officer or other person performing that function or, with respect to
directors and executive officers subject to the reporting requirements of
Section 16(a) of the Exchange Act, by the Compensation Committee, whose
determination shall be conclusive and binding.  Transfer of a Participant's
employment or service relationship between the Company and any Related Company
shall not be considered a Termination of Service for purposes of an
Award.  Unless the Compensation Committee determines otherwise, a Termination of
Service shall be deemed to occur if the Participant's employment or service
relationship is with an entity that has ceased to be a Related Company.  A
Participant's change in status from an employee of the Company or a Related
Company to a non-employee director, consultant, advisor, or independent
contractor of the Company or a Related Company or a change in status from a
non-employee director, consultant, advisor or independent contractor of the
Company or a Related Company to an employee of the Company or a Related Company,
shall not be considered a Termination of Service.
 
"Vesting Commencement Date" means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.
 

--------------------------------------------------------------------------------